Exhibit 10.2



AMENDMENT NO. 4 TO RECEIVABLES FINANCING AGREEMENT
AND
REAFFIRMATION OF PERFORMANCE GUARANTY


This AMENDMENT NO. 4 TO RECEIVABLES FINANCING AGREEMENT AND REAFFIRMATION OF
PERFORMANCE GUARANTY (this “Amendment”), dated as of May  8, 2020, is entered
into by and among OLIN FINANCE COMPANY, LLC (“Olin Finance”), as borrower under
the Receivables Financing Agreement (as defined below) (in such capacity,
together with its successors and permitted assigns in such capacity, the
“Borrower”), OLIN CORPORATION (“Olin”), as initial servicer under the
Receivables Financing Agreement (in such capacity, together with its successors
and permitted assigns in such capacity, the “Servicer”), PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as administrative agent under the Receivables Financing
Agreement (in such capacity, together with its successors and permitted assigns
in such capacity, the “Administrative Agent”), as a committed lender under the
Receivables Financing Agreement (in such capacity, together with its successors
and permitted assigns in such capacity, a “Committed Lender”), and as group
agent for the PNC Group under the Receivables Financing Agreement (in such
capacity, together with its successors and permitted assigns in such capacity, a
“Group Agent”), THE TORONTO-DOMINION BANK (“TD Bank”), as a related committed
lender under the Receivables Financing Agreement (in such capacity, together
with its successors and permitted assigns in such capacity, a “Related Committed
Lender” and together with PNC as a Committed Lender, the “Committed Lenders”)
and as group agent for the TD Bank Group under the Receivables Financing
Agreement (in such capacity, together with its successors and permitted assigns
in such capacity, a “Group Agent” and together with PNC as Group Agent, the
“Group Agents”), COMPUTERSHARE TRUST COMPANY OF CANADA, in its capacity as
trustee of RELIANT TRUST, by its U.S. Financial Services Agent, THE
TORONTO-DOMINION BANK, as conduit lender under the Receivables Financing
Agreement (in such capacity, together with its successors and permitted assigns
in such capacity, “Conduit Lender”) and the various other Lenders and Group
Agents from time to time party to the Receivables Financing Agreement, and
acknowledged and agreed to by PNC CAPITAL MARKETS LLC, as structuring agent (in
such capacity, together with its successors and permitted assigns in such
capacity, the “Structuring Agent”), and is reaffirmed by, with respect to
Section 11 hereof, Olin, as performance guarantor (in such capacity, together
with its successors and permitted assigns in such capacity, the “Performance
Guarantor”).


BACKGROUND


WHEREAS, the Borrower, the Servicer, the Persons from time to time party thereto
as Lenders and as Group Agents, the Administrative Agent, and, solely with
respect to Section 10.10 thereof, the Structuring Agent, entered into the
Receivables Financing Agreement as of December 20, 2016 (as amended, restated,
supplemented or otherwise modified as of the date hereof, the “Original
Receivables Financing Agreement”; as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Financing
Agreement”);


WHEREAS, the Performance Guarantor entered into the Performance Guaranty as of
December 20, 2016 (as may be further amended, restated, supplemented or
otherwise modified


1

--------------------------------------------------------------------------------

from time to time, the “Performance Guaranty”) in favor of, and as accepted by,
the Administrative Agent; and


WHEREAS, the parties hereto wish to further amend the Original Receivables
Financing Agreement, to replace Schedule V to the Original Receivables Financing
Agreement in accordance with the definition of “Financial Covenant(s)” set forth
therein, pursuant to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


SECTION 1.          Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings assigned to them in the Receivables Financing
Agreement.


SECTION 2.        Amendments to Original Receivables Financing Agreement. 
Effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 4 hereof, Schedule V to the Original
Receivables Financing Agreement is hereby deleted and replaced in its entirety
with the schedule set forth in Exhibit A attached hereto.


SECTION 3.        Representations, Warranties and Enforceability.  Each of the
Borrower and the Servicer hereby represents and warrants to the Administrative
Agent, the Group Agents and the Lenders, as applicable, as of the date hereof
with respect to itself, as follows:


(a)          the representations and warranties of it contained in Section 6.01
and Section 6.02, as applicable, of the Receivables Financing Agreement are true
and correct in all material respects (unless such representations and warranties
contain a materiality qualification, in which case, such representations and
warranties shall be true and correct as made) on and as of the date hereof as
though made on and as of such date unless such representations and warranties by
their terms refer to an earlier date, in which case they shall be true and
correct in all material respects (unless such representations and warranties
contain a materiality qualification, in which case such representations and
warranties shall be true and correct as made) on and as of such earlier date;


(b)          no event has occurred and is continuing, or would result from this
Amendment, that constitutes an Event of Default or Unmatured Event of Default,
as set forth in Section 9.01 of the Receivables Financing Agreement; and


(c)         (i) the execution and delivery by it of this Amendment, and the
performance of its obligations under this Amendment and the Receivables
Financing Agreement, as amended hereby, are within its organizational powers and
have been duly authorized by all necessary action on its part and (ii) this
Amendment and the Receivables Financing Agreement, as amended hereby, are its
valid and legally binding obligations, enforceable in accordance with their
respective terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.


SECTION 4.          Conditions Precedent.  The effectiveness of this Amendment
is subject to


2

--------------------------------------------------------------------------------

the satisfaction of all of the following conditions precedent:


(a)          The Administrative Agent shall have received a fully executed
counterpart of this Amendment.


(b)       The Administrative Agent shall have received such documents and
certificates as the Administrative Agent shall have reasonably requested on or
prior to the date hereof.


(c)          Olin shall have notified the Administrative Agent that that certain
Second Amendment to Credit Agreement, dated as of the date hereof, among Olin,
Blue Cube Spinco LLC, as guarantor, Wells Fargo Bank, National Association, as
former administrative agent, Bank of America, N.A., as administrative agent and
collateral agent, and the lenders listed on the signature pages thereof, has
been executed and is effective in accordance with its terms.


(d)          No Event of Default or Unmatured Event of Default, as set forth in
Section 9.01 of the Receivables Financing Agreement, shall have occurred and be
continuing.


(e)          PNC, as the Administrative Agent, as a Committed Lender and as the
Group Agent for the PNC Group, TD Bank, as a Related Committed Lender and as the
Group Agent for the TD Bank Group, and Conduit Lender, in each case, under the
Receivables Financing Agreement, as applicable, shall have received all fees and
other amounts due and payable to it under the Transaction Documents and in
connection with the Amendment on or prior to the date hereof, including, to the
extent invoiced, payment or reimbursement of all fees and expenses (including
reasonable and documented out-of-pocket fees, charges and disbursements of
counsel) required to be paid or reimbursed on or prior to the date hereof.  To
the extent such fees and other amounts have not yet been invoiced, the Borrower
agrees to remit payment to the applicable party promptly upon receipt of such
invoice.


SECTION 5.        Amendment.  The Borrower, the Servicer, the Administrative
Agent, the Group Agents, the Lenders, and, with respect to Section 11 hereof,
the Performance Guarantor, hereby agree that the provisions and effectiveness of
this Amendment shall apply to the Receivables Financing Agreement as of the date
hereof.  Except as amended by this Amendment, the Receivables Financing
Agreement remains unchanged and in full force and effect.  This Amendment is a
Transaction Document.


SECTION 6.         Counterparts.  This Amendment may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.


SECTION 7.         Captions.  The headings of the Sections of this Amendment are
provided solely for convenience of reference and shall not modify, define,
expand or limit any of the terms or provisions of this Amendment.


SECTION 8.      Successors and permitted assigns.  The terms of this Amendment
shall be binding upon, and shall inure to the benefit of, the Borrower, the
Servicer, the Administrative Agent, the Group Agents, the Lenders, and, with
respect to Section 11 hereof, the Performance


3

--------------------------------------------------------------------------------

Guarantor and their respective successors and permitted assigns.


SECTION 9.        Severability.  Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


SECTION 10.      Governing Law and Jurisdiction.  The provisions of the
Receivables Financing Agreement with respect to governing law, jurisdiction, and
agent for service of process are incorporated in this Amendment by reference as
if such provisions were set forth herein.


SECTION 11.       Ratification of Performance Guarantee.  After giving effect to
the Amendment, all of the provisions of the Performance Guaranty shall remain in
full force and effect and the Performance Guarantor hereby ratifies and affirms
the Performance Guaranty and acknowledges that the Performance Guaranty has
continued and shall continue in full force and effect in accordance with its
terms.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.





 
OLIN FINANCE COMPANY, LLC,
as the Borrower

                 

By:
/s/ Teresa M. Vermillion     Name:
Teresa M. Vermillion     Title:
V.P. & Treasurer          






 
OLIN CORPORATION,
as the Servicer

                 

By:
/s/ Teresa M. Vermillion     Name:
Teresa M. Vermillion     Title:
V.P. & Treasurer          




Amendment 4 to RFA (Olin)

S-1

--------------------------------------------------------------------------------




Acknowledged and reaffirmed by, with
respect to Section 11 hereof, as of the date
first written above:
         
OLIN CORPORATION,
as the Performance Guarantor
             
By:
/s/ Teresa M. Vermillion   Name:
Teresa M. Vermillion   Title:
V.P. & Treasurer        



        



Amendment 4 to RFA (Olin)
S-2

--------------------------------------------------------------------------------






 
PNC BANK, NATIONAL ASSOCIATION,
as the Administrative Agent
                 

By:
/s/ Michael Brown     Name:
Michael Brown     Title:
Senior Vice President          






  PNC BANK, NATIONAL ASSOCIATION,
as the Group Agent for the PNC Group
                 

By:
/s/ Michael Brown     Name:
Michael Brown     Title:
Senior Vice President          





  PNC BANK, NATIONAL ASSOCIATION,
as a Committed Lender
                 

By:
/s/ Michael Brown     Name:
Michael Brown     Title:
Senior Vice President          







Amendment 4 to RFA (Olin)
S-3

--------------------------------------------------------------------------------






 
THE TORONTO-DOMINION BANK,
as the Group Agent for the TD Bank Group
                 

By:
/s/ Luna Mills
    Name:
Luna Mills
    Title:
Managing Director
         






  THE TORONTO-DOMINION BANK,
as a Related Committed Lender
                 

By:
/s/ Luna Mills
    Name:
Luna Mills
    Title:
Managing Director
         





 
COMPUTERSHARE TRUST COMPANY OF
CANADA, in its capacity as trustee of RELIANT
TRUST, by its U.S. Financial Services Agent, the
TORONTO-DOMINION BANK,
as Conduit Lender for the TD Bank Group                  

By:
/s/ Luna Mills     Name:
Luna Mills     Title:
Managing Director
         






Amendment 4 to RFA (Olin)
S-4

--------------------------------------------------------------------------------




Acknowledged and agreed to by, as of the
date first written above:
         
PNC CAPITAL MARKETS LLC,
as the Structuring Agent

             
By:
/s/ Michael Brown
  Name:
Michael Brown
  Title:
Managing Director
       



 



Amendment 4 to RFA (Olin)
S-5

--------------------------------------------------------------------------------

Exhibit A to Amendment 4 to RFA


SCHEDULE V
Financial Covenant


Financial Covenant Definitions.


“Collateral Release Date” shall have the same meaning attributed to such term in
the Credit Agreement.


“Consolidated Net Leverage Ratio” shall have the same meaning attributed to such
term in the Credit Agreement.


“Consolidated Senior Secured Leverage Ratio” shall have the same meaning
attributed to such term in the Credit Agreement.


“Credit Agreement” means that certain Credit Agreement, dated as of July 16,
2019, by and among Olin, Blue Cube Spinco LLC (“Blue Cube”), the lenders listed
on the signature pages thereof, and Wells Fargo Bank, National Association, as
administrative agent (“Wells Fargo”), as amended by that certain First Amendment
to Credit Agreement, dated as of December 20, 2019, by and among Olin, Blue
Cube, the lenders listed on the signature pages thereof, and Wells Fargo, and
that certain Second Amendment to Credit Agreement, dated as of May 8, 2020, by
and among Olin, Blue Cube, the lenders listed on the signature pages thereof,
and Bank of America, N.A., as administrative agent, and so long as PNC and TD
Bank are each a lender under the Credit Agreement as may be further amended,
restated, amended and restated, supplemented, waived, extended, refinanced,
replaced or otherwise modified from time to time.


Financial Covenant.


Olin, so long as it is the Servicer or Performance Guarantor, shall comply with
the Consolidated Senior Secured Leverage Ratio as required by the Credit
Agreement; provided, that upon the occurrence of the Collateral Release Date,
the foregoing shall be of no further force and effect, and Olin, so long as it
is the Servicer or Performance Guarantor, shall comply with the Consolidated Net
Leverage Ratio as required by the Credit Agreement.








Exh. A-1




